Littlejohn, Acting Judge,
dissenting:
I respectfully dissent and would affirm the conviction of the defendant.
In the appeal, two basic questions are submitted:
(1) Did the judge err in allowing the solicitor to pit the defendant’s testimony against that of the police officer? I agree with the majority opinion on this issue.
I disagrees with the opinion wherein it is held that the judge should have directed a verdict as relates to the violation of § 16-11-510 — injury to personal property.
I could agree with the majority opinion if the defendant had been performing a lawful act. Here he was assaulting a law enforcement officer and has been convicted on that charge.
The majority opinion holds that the defendant had no intent to injure the patrolman’s vehicle. There is no scientific way to delve into the mind of a wrongdoer and to determine his intent. Normally, proof is circumstantial. Intent can be shown by what one says and by what one does. Clearly the defendant intended to throw the patrolman against his motor vehicle. The evidence is abundant to the effect that he willfully, illegally, and maliciously did what he did do. He cannot now complain that he is not responsible for the damage to the car simple because the damage he caused was not exactly what he now contends he had in mind. See 21 Am. Jur. (2d) “Criminal Law” § 131 (1981).
Consequently, I would find that the state presented sufficient evidence from which the jury could reasonably infer the defendant possessed the intent to do that which the statute forbids and would affirm.